MEMORANDUM OPINION
No. 04-05-00944-CR
Tommie VAN CLEAVE, III ,
Appellant
v.
The STATE of Texas ,
Appellee
From the 216th Judicial District, Gillespie County, Texas
Trial Court No. 4179
Honorable Stephen B. Ables , Judge Presiding

PER CURIAM

Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice

Delivered and Filed: May 10, 2006

DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The motion is granted and this
appeal is dismissed.  See Tex. R. App. P. 42.2(a).     
       PER CURIAM

Do Not Publish